52 N.Y.2d 988 (1981)
In the Matter of Ernest Persi, III, et al., Appellants,
v.
Churchville-Chili Central School District, Respondent.
Court of Appeals of the State of New York.
Submitted January 14, 1981.
Decided February 17, 1981.
Joseph A. Regan for appellants.
Ronald J. Summers for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On petitioner infant's appeal: Order affirmed, with costs. It was not an abuse of discretion as a matter of law for the Appellate Division to have denied the application for an extension of time in which to file a late notice of claim.
On petitioner father's appeal: Appeal dismissed, without costs, upon the ground that the appeal does not lie because petitioner father failed to appeal to the intermediate appellate court from the denial of his application for an extension of time in which to file a late notice of claim (Cohen and Karger, Powers of the New York Court of Appeals [rev ed], pp 404-405).